[Cite as Columbus v. Inland Prods., Inc., 2021-Ohio-3497.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


City of Columbus,                                      :

                Plaintiff-Appellee,                    :

v.                                                     :
                                                                  No. 20AP-149
Inland Products, Inc., and                             :     (M.C. No. 2009 EVH 60034)
800 Frank Road, LLC,
                                                       :     (REGULAR CALENDAR)
                Defendants-Appellees,
                                                       :
Roof to Roads, LLC, and
Steven Johnson,                                        :

                Defendants-Appellants.                 :



                                           D E C I S I O N

                                  Rendered on September 30, 2021


                On brief: Zachary M. Klein, City Attorney, Stephen C.
                Dunbar, and Zach Gwin, for appellee City of Columbus.
                Argued: Zach Gwin.

                On brief: Vorys, Sater, Seymour and Pease, LLP, Joseph R.
                Miller, John M. Kuhl, and Kara M. Mundy, for appellee
                Inland Products, Inc. Argued: Joseph R. Miller.

                On brief: Arnold & Clifford, LLP, James E. Arnold, and
                Daniel J. Matusicky, for appellants. Argued: Daniel J.
                Matusicky.

                      APPEAL from the Franklin County Municipal Court,
                                 Environmental Division
No. 20AP-149                                                                                2


LUPER SCHUSTER, J.
       {¶ 1} Defendant-appellant, Roof to Roads, LLC ("Roof to Roads"), and its owner,
defendant-appellant, Steven Johnson, appeal from a judgment of the Franklin County
Municipal Court, Environmental Division, finding appellants in contempt.             For the
following reasons, we reverse and remand.
I. Facts and Procedural History
       {¶ 2} In February 2004, Roof to Roads leased the Franklin County property
identified as parcel Nos. 570-145444, 570-145445, and 570-145446 (the "property"), owned
by defendants-appellees, Inland Products, Inc. ("Inland Products"), and 800 Frank Road,
LLC ("800 Frank Road"), for the purpose of operating an asphalt roofing shingle recycling
business. Nearly five years later, in January 2009, Roof to Roads was operating its business
as a holdover-tenant, and plaintiff-appellee, City of Columbus ("city"), filed a complaint for
injunctive relief against Inland Products, 800 Frank Road, and Roof to Roads, concerning
the property. The city requested the trial court declare the property a public nuisance,
enjoin defendants from continuing to maintain a nuisance on the property, and require
defendants to bring the property into compliance with city land use law.
       {¶ 3} In October 2012, the parties reached a stipulated resolution of the action, and
the trial court filed an agreed settlement entry and order reflecting that resolution ("2012
agreed order"). Under the 2012 agreed order, defendants were ordered to obtain a zoning
variance or a rezoning of the property to a manufacturing district or limited manufacturing
district, and to obtain a special permit and license to operate a salvage business on the
property. In April 2013, the city filed a contempt motion alleging defendants had failed to
comply with the 2012 agreed order. In October 2013, the trial court denied the city's April
2013 contempt motion based on its finding that the court previously had extended the time
frame for compliance with the 2012 agreed order until at least November 21, 2013. Later,
in May 2015, the trial court found defendants had not taken all necessary steps to legally
operate the recycling business and therefore were in contempt for violating the 2012 agreed
order. The trial court expressed its frustration at defendants' continued delay and ordered
the cessation of all business operations on the property. The trial court did not, however,
order defendants to remove all remaining shingles from the property.
No. 20AP-149                                                                                 3


       {¶ 4} In June 2015, Roof to Roads moved for relief from the May 2015 order and
provided notice of a proposed modified settlement agreement between it, Johnson, and the
city. The modified agreement, approved and filed by the trial court on June 19, 2015 ("2015
modified agreement"), permitted Roof to Roads to resume recycling operations on the
property by meeting certain conditions, including not bringing any more material onto the
property until achieving full compliance with city law, and meeting all applicable
requirements thereafter. Additionally, Johnson agreed to be "personally liable for having
the care and control of the operation and Roof to Roads" and that his "personal liability
may be in the form of criminal liability, civil liability, or both." (2015 Modified Agreement
at 6.) Thus, the 2015 modified agreement provided a framework for Roof to Roads to
resume and continue engaging in recycling operations on the property.
       {¶ 5} In June 2016, the city filed a second motion for contempt, again alleging Roof
to Roads, Inland Products, and 800 Frank Road failed to comply with all requirements of
the 2012 agreed order. In August 2016, the trial court denied the city's second contempt
motion upon finding that defendants had "worked well with Court staff and City staff to
achieve site compliance until hitting the financial obstacle of" installing a fire hydrant that
was necessary for full compliance. (Aug. 5, 2016 Decision & Entry at 2.) At defendants'
offering, however, the trial court ordered that "all shingle recycling activities, including
grinding, shall cease until further order" of the court. (Aug. 5, 2016 Decision & Entry at 3.)
Based on the ordered cessation of business operations on the property, the trial court
expressed concern that the property would deteriorate. Consequently, it ordered the
parties to brief issues relating to whether city law required further action by defendants as
to the storage of the materials currently on the property. The trial court also ordered that
defendants "shall not bring new material on to the site," "may keep the property cleaned
and maintained and may continue to remove material from the property," and shall
"remove the wood mulch piles." (Aug. 5, 2016 Decision & Entry at 3.)
       {¶ 6} Pursuant to the trial court's directive, the city filed a memorandum
addressing the questions the court raised relating to the permissibility of the property only
being used for the storage of shingles, with no recycling activities occurring. The city
characterized this storage as a new proposed use for the property, requiring defendants to
begin a new process for its approval. Inland Products and 800 Frank Road also filed a
No. 20AP-149                                                                               4


memorandum as directed by the trial court. In their memorandum, these defendants
asserted that the city mischaracterized the business operations cessation as a new use, and
they argued that this stoppage did not require the initiation of a new land use approval
process. Thus, Inland Products and 800 Frank Road argued the storage of existing shingles
on the property, upon the cessation of recycling operations, was permitted without any
further action being taken. The trial court did not issue any subsequent order expressly
addressing the questions raised in its directive.
       {¶ 7} In December 2018, the city filed a third contempt motion. This motion was
only against appellants for their alleged failure to comply with the 2015 modified
agreement. The city asserted appellants' use of the property violated various provisions of
city law, including the requirement to obtain a salvage operation license. Despite their
previously submitted stated position that the storage of shingles on the property did not
require further action to comply with city law, Inland Products and 800 Frank Road joined
the city's motion against appellants. They asserted in support that "[f]or more than a
decade, Roof to Roads has failed to take the steps necessary to comply with applicable City
code and this Court's orders," including the 2015 modified agreement. (Nov. 15, 2019 Defs.'
Mot. in Support at 1.) In response, Roof to Roads and Johnson argued in part that they did
not violate the trial court's August 2016 order, and that the earlier orders, namely the 2012
agreed entry and 2015 modified agreement, were no longer operative.
       {¶ 8} On March 12, 2020, the trial court found appellants in contempt of the 2015
modified agreement because they did not either obtain full compliance with city land use
law in operating the recycling business or clear the property of all materials if they ceased
those operations. Based on this contempt finding, the trial court imposed a $250 fine
against Roof to Roads, and a $750 fine against Johnson, for each day the property remains
in noncompliance. The trial court also ordered Johnson to be incarcerated for 10 days.
       {¶ 9} Appellants timely appeal.
II. Assignments of Error
       {¶ 10} Appellants assign the following errors for our review:
              [1.] The trial court abused its discretion in finding Roof to
              Roads LLC and Steven Johnson in contempt.
No. 20AP-149                                                                                  5


              [2.] The trial court abused its discretion in issuing a $1,000 civil
              penalty and a ten-day jail sentence as a criminal penalty.

              [3.] The trial court abused its discretion when it found
              defendants in contempt after failing to give defendants an
              opportunity to demonstrate that refused to consider evidence
              which defendants propounded in order to establish their
              burden of proving the applicability of the doctrine of
              impossibility.

III. Discussion
       {¶ 11} In this appeal, appellants challenge the trial court's contempt finding and the
penalties imposed based on that finding. In their first assignment of error, appellants
generally allege the trial court abused its discretion in finding them in contempt. Their
third assignment of error more specifically alleges the trial court abused its discretion in
finding them in contempt without first providing an opportunity for them to present
evidence demonstrating impossibility as a defense to the contempt charge. And their
second assignment of error alleges the trial court abused its discretion in imposing a total
$1,000 per day penalty against them and ordering Johnson to be incarcerated for 10 days.
       {¶ 12} Contempt of court "results when a party before a court disregards or disobeys
an order or command of judicial authority," or otherwise acts in a way that "substantially
disrupt[s] the judicial process in a particular case." Byron v. Byron, 10th Dist. No. 03AP-
819, 2004-Ohio-2143, ¶ 11, citing First Bank of Marietta v. Mascrete, Inc., 125 Ohio App.3d
257, 263 (4th Dist.1998). It is well-settled that to find a litigant in contempt, the court must
find the existence of a valid court order, that the offending party had knowledge of such
order, and that such order was, in fact, violated. Arthur Young & Co. v. Kelly, 68 Ohio
App.3d 287, 295 (10th Dist.1990). "The purpose of contempt proceedings is to secure the
dignity of the courts and the uninterrupted and unimpeded administration of justice."
Windham Bank v. Tomaszczyk, 27 Ohio St.2d 55 (1971), paragraph two of the syllabus.
Contempt is classified as either direct or indirect. Byron at ¶ 12. "Direct contempt occurs
in the presence of the court in its judicial function." Id., citing R.C. 2705.01. Indirect
contempt occurs outside the presence of the court and demonstrates a lack of respect for
the court or its lawful orders. Id., citing State v. Drake, 73 Ohio App.3d 640, 643 (8th
Dist.1991). An appellate court will not reverse a trial court's finding of contempt, and
No. 20AP-149                                                                                   6


imposition of penalty based thereon, absent an abuse of discretion. Columbus v. ACM
Vision, V, LLC, 10th Dist. No. 20AP-79, 2021-Ohio-925, ¶ 36. An abuse of discretion
implies the court's attitude is unreasonable, arbitrary, or unconscionable. Blakemore v.
Blakemore, 5 Ohio St.3d 217, 219 (1983).
       {¶ 13} Here, the trial court found Roof to Roads and Johnson in contempt for
violating the terms of the 2015 modified agreement. In reviewing the merits of the city's
December 2018 contempt motion against appellants, the trial court construed the 2015
modified agreement as requiring appellants to either fully comply with all applicable city
requirements for operating a shingle recycling business on the property, or, if appellants
ceased those business operations, clear all of the remaining shingles from the property. The
trial court reasoned that because appellants did not remove the shingles from the property
after ceasing their recycling business operations, they were in violation of the 2015 modified
agreement. This reasoning, however, is fundamentally flawed in view of the 2015 modified
agreement itself and the August 2016 order.
       {¶ 14} In May 2015, shortly before the trial court filed the 2015 modified agreement,
the trial court ordered appellants to cease the shingle recycling operations on the property.
The 2015 modified agreement established a framework for appellants to resume, and then
to continue, shingle recycling operations. The concern reflected in both the May 2015 order
and 2015 modified agreement was to ensure the shingle recycling operations fully complied
with all city land use requirements. These orders do not, however, discuss or resolve the
issue of appellants' responsibility to clear the property upon a termination of shingle
recycling.
       {¶ 15} If there was any uncertainty as to whether the 2015 modified agreement left
this issue unresolved, the August 2016 order removed that uncertainty. In its August 2016
order, the trial court denied the city's contempt motion against appellants, Inland Products,
and 800 Frank Road, based on its finding that defendants had been working well with the
city and progressing toward full compliance regarding the recycling operations, until they
were unable to procure the necessary onsite fire hydrant due to financial limitations. At the
parties' offering, the trial court ordered them to cease all shingle recycling activities and not
to bring new material on the property. The trial court permitted, but did not require,
defendants to remove the remaining shingles from the property. Additionally, based on the
No. 20AP-149                                                                               7


trial court's property degradation concerns, it expressly requested briefing on whether the
storage of the shingles remaining on the property required any further action by
defendants. Thus, the terms of the August 2016 order bely the basic premise of the
appealed decision, that the 2015 modified agreement required appellants to remove all
shingles from the property if they stopped recycling activities.
       {¶ 16} For these reasons, we find it was an abuse of discretion for the trial court to
find appellants in contempt of the 2015 modified agreement because they did not remove
all shingles remaining on the property after ceasing recycling operations. Accordingly, we
sustain appellants' first assignment of error. This disposition renders moot appellants'
second and third assignments of error.
IV. Disposition
       {¶ 17} Having sustained appellants' first assignment of error, and finding as moot
their second and third assignments of error, we reverse the judgment of the Franklin
County Municipal Court, Environmental Division, and remand this matter to that court for
further proceedings in accordance with law and consistent with this decision.
                                                                       Judgment reversed;
                                                                          cause remanded.

                       BEATTY BLUNT and MENTEL, JJ., concur.